Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-13, 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires positive method steps—not the capability of performance. The inclusion of both positive method limitations and structures together in a claim is indefinite, since it cannot reasonably be understood whether the claim is infringed by the device capable of performing in the manner claimed, or if the activity of the user is required to demonstrate infringement. See MPEP 2073.05p II. 
Claim 4 requires conditions “during operation” which is vague. What operation is required to be during operation? The contour of this limitation does not admit any repeatable definite boundary, and is therefore indefinite. 
Claim 5 requires “is perpendicular…during pruning” which appears to be a positive method step, and not a capability of the structure. The claim scope is indefinite. 
Claim 7 requires positive method steps of being “parallel…during pruning.” The claim scope is indefinite.
Claim 9 requires positive method steps to regulate speed “during pruning” which is a positive method step in an apparatus claim—not phrased as a capability, or clearly recited as a method claim. 
Claim 12 requires positive method steps, as noted above, this is indefinite. See “senses” ‘releases’ etc.
	Claim 15 “intersects with the hedge during operation” is vague because the nature of the operation is unbounded, and because the claim recited positive method step requirements in an apparatus claim, which is indefinite as noted above. 
Claim 16 recites “during operation” which is vague as noted above. 
	Claim 17 requires transmitting an image to “the mobile platform” which is contained in a statement of intended use in claim 2—the device as claimed needs to be capable of connecting to a mobile platform, but no mobile platform is claimed. It is unclear what the structure being required in claim 17 is, because there is a method step of transmitting an image to a platform the device is only intended to be capable of being mounted on. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant (US 5,430,999).

Regarding claim 2, Grant discloses a system for hedge pruning (see title), comprising: a mounting assembly for connecting to a mobile platform (5, 9, 8, inter alia, permit mounting to the tractor shown in figure 1), the mounting assembly defining a pivot point region thereon (7 figure 1);  a cutting arm (1, 2, inter alia, figure 1) rotatably coupled to the mounting assembly at the pivot point region (about 7, see figure 1); and a blade assembly (1 figure 1) connected to an end region of the cutting arm such that the blade assembly is configured to prune a hedge along an arc based upon a rotation of the cutting arm about the pivot point region (as 1 swings through space about pivot 7, the cutting swath will be defined by the arc swing of the cutter; evident by figure 1).


Regarding claim 3 Grant further discloses, wherein the mounting assembly includes a standing member coupled to the cutting arm at the pivot point region (4; ‘standing member’ is any ‘member’ that is ‘standing’ or upright, in the broadest plain meaning), the standing member including: at least one elongated body having first and second end regions being proximal to and distal from the ground during operation (the bottom and top of 4 figure 1), respectively: and an extension (2 figure 1) member coupled to the second end region of the elongated body and coupled to the cutting arm at the pivot point region (see figure 1).
Regarding claim 4, see the blades 1 shown arranged in a column in figure 1. 
Regarding claim 5, see figure 1, which shows the column is perpendicular to the ground. 
Regarding claim 6, see the blade assembly 1 at the top of the cutting arm 2, figure 1. 
Regarding claim 7, the cutting arm 2 exists in three dimensions, the bottom portion of which, seen in figure 1, is clearly parallel to the ground in figure 1. 


Claim(s) 2, 4-8, 19, 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jodoin (US 3,913,304).
Regarding claim 2, Jodoin discloses A system for hedge pruning, comprising: a mounting assembly for connecting to a mobile platform (25, 21, 3,figure 1), the mounting assembly defining a pivot point region thereon (55, figure 1); 
a cutting arm rotatably coupled to the mounting assembly at the pivot point region (5 figure 2); 
and a blade assembly (75c) connected to an end region of the cutting arm (figure 4) such that the blade assembly is configured to prune a hedge along an arc (see figure 2) based upon a rotation of the cutting arm about the pivot point region (see figure 2).
Regarding claim 4, the lower blades proximate to 75c are in a column (see figure 4).
Regarding claim 5, the column shown in figure 4 is perpendicular to the ground. 
Regarding claim 6, see the second end region (upper/distal) being connected to the cutting arm (73; the upper portion of the blade assembly) in figure 1. 
Regarding claim 7, cutting arm 73 is shown in shadow essentially parallel to the ground. Based on the fact that the ground is an amorphous and ill defined aspect, which is not a part of the device, the parallelism of the arm to some arbitrarily selected amount of ground is assured. 
Regarding claim 8. Jodoin discloses the system of claim 2 (above) further disclosing the arc based upon the rotation of the cutting arm is in a plane parallel to the ground (as shown in figure 2; the swing is about the axis of 55, which arc is therefore parallel to the ground).
Regarding claim 19, Jodoin discloses A method for hedge pruning (See figure 2), comprising: moving a system for hedge pruning to be at a selected distance from a hedge (As seen in figure 2, inter alia), the system including: a mounting assembly (3, inter alia) for connecting to a mobile platform(9, inter alia, figure 1, 2); and a cutting arm  (5 figure 2) rotatably coupled to the mounting assembly (see figure 2) and connected with a blade assembly (see blades figure 4); and rotating the cutting arm such that the blade assembly prunes the hedge along an arc defined based upon said rotating (as seen in figure 1 and 2).
Regarding claim 20, Jodoin discloses wherein the blade assembly includes one or more blades arranged in a column (as shown in figure 4). the column including first and second end regions proximal to and distal from the ground (lower and upper portions of the column shown in figure 4) during said rotating, respectively, and wherein said rotating includes forming a dent in the hedge, the dent being shaped based upon the arc and a length of the column (As a dent is the lack of something, and the periphery of the hedge bush shown in figures 1 and 2 has been trimmed away, the dent is formed in the form of the arc driven by the swinging cutter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jodoin (US 3,913,304) in view of Bounds (US 2009/0193950) and Yamaguchi (US 3,590,663) and Merkt (US 2019/0257058).
Jodoin lacks an automatic adjustment of the cut feed rate in relationship with and in response to the pressure or load experienced by the blades or the motive driver thereof. 
This feature is a common fail-safe means--Adjusting the relative feed of blade to work during cutting based on the load applied to any cutter is a routine control, designed to ensure the cutter does not bog down and stop, or that the work does not experience tear out, or that cutting despite high load damages the cutting tool because the relative speed was either too high or too low.

Bounds, for instance, discloses a rail cutter which controls the feed rate of the cutter relative to the work. Bounds discusses this at [0070] and shows the feedback control monitoring both the blade speed and the blade feed speed *(which is the relative advance of the tool into the work) at figure 16, 290, 292, 294, 296, 298, etc. Specifically, this type of controller is implemented “After the blade feed rate has been reduced in block 292 for any reason, the blade feed motor current is monitored again at block 290, and the blade rotation speed and pressure are successively monitored at blocks 294 and 296 to assure that the cut proceeds at a rate slow enough to avoid undue resistance that could cause binding or other problems.”

Examiner additionally takes official notice that feed rate of work and cutters is known to be adjusted by controllers, for the reason of ensuring proper cutting or prevention of damage to tools.

Although Jodoin and Bounds are used in different types of workpiece cutting, the desire to satisfactorily cut through a workpiece is constant, and a teaching of preventing a cutting tool from binding by adequately controlling the blade feed rate will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. 398 (2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives ... can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Bounds clearly describes the design incentives of selecting an automatic control which monitors and limits blade speed, blade feed speed, and the amount of power being supplied to the system versus a non-monitored and controlled cutting; because controlling the system is better for ensuring the tool does not bog down or damage itself and a non-feedback controlled cutter is better for the reasons of simplicity, lack of cost associated with adding controller, and flexibility in allowing a user to direct the operation of the cutter with their specific skills.

Regarding claim 10, Jodoin further discloses a power pack unit including: at least one arm motor for driving the rotation of the cutting arm (67, 69, see figure 3). Jodoin further discloses at least one blade motor (81 figure 3) for driving the blade assembly; 
But Jodoin does not disclose a speed regulator for regulating a rotation speed of the arm motor based upon the resistance against the blade assembly and associated with the blade motor. As noted above this is obvious to add, in light of the teachings of Bounds—the inclusion of a control block such that the speed is monitored and regulated to prevent damage to blades, or tear out of work, is prima facie obvious. 

Regarding claims 11-13, see figures 1-3 of Jodoin which shows the hydraulic lines of the respective arm and blade motors. If the hydraulic lines are operated according to the control schema noted above, they must be controlled according to known methods or mechanisms to control hydraulic circuits. Specifically known in that art, Yamaguchi discloses “The oil pressure regulating valve 103 serves for the regulation of the hydraulic line pressure to a predetermined maximum pressure prevailing in the piping 66 and various piping means which are kept in communication therewith, for every working condition of the speed change mechanism…”  Relatedly, Merkt discloses that hydraulic counterbalance valves are known to be implemented in hydraulic circuits to control the driving thereof, and expresses that this is “readily understood.” See [0064] of Merkt: “The machine control hydraulic cylinders, 87, attached to 
a bracket, 22, functions as a lift mechanism to control the height of the 
cutter relative to the trailing roller pipe, 51, which is on previously cut 
turf with a hydraulic counterbalance valve, 88, located in each circuit for 
control purposes as would be readily understood.”  
Therefore it would have been obvious to one of ordinary skill in the art to use a known valve to regulate the respective speeds of the blade and the cutter arm of Jodoin, since it was using hydraulics, and cutters are known to be checked by their speeds and controlled according thereto. The selection of an ordinary means of effectuating that control (the use of standard types of valving) would have been obvious to one of ordinary skill in the art, in order to achieve the goal and objective noted to be useful in the cutting arts as applied to a hydraulic motor based product, such as Jodoin. 

Claims 18 and 1 are rejected under 35 U.S.C. 103 as being unpatentable over Jodoin as applied to claim 2 above, and further in view of Grant (US 5,430,999).
Jodoin does not disclose first and second pivot points with first and second cutting arms, etc. 
Claims 18 and 1 represents the mere duplication of parts, for a duplicated effect, and is not patentable. 
Grant (US 5,430,999) discloses two arrays of blades on either side of a tractor mount—see figure 6, inter alia. This demonstrates the use of two blade arrays on either side of a mount and the generic duplication of blades for increased and duplicated  cutting at different positions. 
It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977). Here, it would have been obvious to one of ordinary skill to double the structures of Jodoin in order to make two simultaneous and independently controlled hedge trimming apparatuses mounted to the same base tractor, or the like, since doing so will double or nearly double the amount of trimming that can be achieved from a tractor type device. Grant shows good evidence that this kind of duplication is specifically known, and therefore this represents a duplication and not a patentable change in the nature of the Jodoin device from those in the prior art. 
Regarding claim 1, it is believed that the positive steps are meant as a statement of intended use (or capability) and therefore is clearly met by the combination of Jodoin and Grant.

Allowable Subject Matter
Claims 14-17 objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 is drawn to a specific system including a row finder sensor. While distance and position sensors are generally known, the particular arrangement of a sensor arranged and configured as a row finder is not seen in the closest art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724